DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claims 10 and 11.  
In lines 1-2 of claim 10: --wherein the installation pin extends into the repair hole, and the seat
portion includes an actuation slot formed thereon--
There is no figure that shows the seat portion including an actuation slot (102) and the pin (21) extending into the repair hole (101). 
In lines 1-2 of claim 11: --wherein the installation pin extends into the repair hole, and the seat 
portion includes an actuation slot formed thereon to--
There is no figure that shows the seat portion including an actuation slot (102) and the pin (21) extending into the repair hole (101). 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: "an elastic member (spring 46) abutted against the installation pin (end 58) to push the movable sleeve (sleeve 42) along an axial direction" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the corresponding structure is:
Elastic member (spring 46): element 22 as most clearly shown in figures 1, 3-5, and 7
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The metes and bounds are unclear in light of the specification. 
In lines 1-2 of Claim 10, the application states “wherein the installation pin extends into the repair hole…” It is understood that Fig. 6 is the figure best representative of claim 10, element 21 is the installation pin, and element 101 is the repair hole. However, as claim 10 states “wherein the installation pin extends into the repair hole,” such a state would inhibit the tool structure from doing what is established in claim 1, “an installation pin radially inserted into the movable sleeve and an elastic member abutted against the pin to push the movable sleeve along an axial direction…” If the installation pin extends into the repair hole, while still being inserted or engaged with the moveable sleeve, and the spring abutting against it, by extending into the repair hole, it would prevent the movable sleeve from being able to move axially. The installation pin’s motion, and therein the sleeves axial motion would be stopped by the seat portion of the tool structure.   
In lines 1-2 of Claim 11, the application states “wherein the installation pin extends into the
repair hole…” It is understood that Fig. 7 is the figure best representative of claim 10, element 21 is the installation pin, and element 101 is the repair hole. However, as claim 11 states “wherein the installation pin extends into the repair hole,” such a state would inhibit the tool structure from doing what is established in claim 1, “an installation pin radially inserted into the movable sleeve and an elastic member abutted against the pin to push the movable sleeve along an axial direction…” If the installation pin extends into the repair hole, while still being inserted or engaged with the moveable sleeve, and the spring abutting against it, by extending into the repair hole, it would prevent the movable sleeve from 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quiring (US Patent No. 5398946).

In regards to claim 1, Quiring discloses 
A tool adapter quick-release structure, comprising: an adapter (chuck device 10) having a seat portion (body 18 and second shank section 34) and an engagement portion (first shank section 20) extended forward from the seat portion (body 18 and second shank section 34), and an installation hole (longitudinal bore 24) formed to axially penetrate into an internal (see annotated fig. 2B drawing below) 
 
    PNG
    media_image1.png
    374
    717
    media_image1.png
    Greyscale

a locking mechanism (see at least elements 40, 42, 46, 58)  comprising a movable sleeve (sleeve 42) axially mounted onto an exterior of the seat portion (body 18 and second shank section 34), an installation pin (end 58; radially inserted in the sense that though the primary orientation is longitudinal, the pin has a thickness radially outward from the center of the tool) radially inserted into the movable sleeve (sleeve 42) and an elastic member (spring 46) abutted against the installation pin (end 58) to push the movable sleeve (sleeve 42) along an axial direction, and the movable sleeve (sleeve 42) configured to allow a fixation member (detent ball 40) to penetrate (Quiring page 6 column 5 lines 38-42: The spring 46 additionally functions to bias the sleeve 42 in a forward direction for positioning of the detent ball 40 proximate to the first shoulder portion 38 for penetration through the aperture 28) through the seat portion (body 18 and second shank section 34) in order to be partially protruded outward at an internal (see previous annotated fig. 2B drawing above) of the installation hole (longitudinal bore 24) via a push of the elastic member (spring 46; Quiring page 6 column 5 lines 38-42); 


In regards to claim 2, Quiring discloses 
The tool adapter quick-release structure according to Claim 1, wherein the seat portion (body 18 and second shank section 34) includes a fixation hole (aperture 28) formed thereon in order to allow the fixation member (detent ball 40) to be filled into the fixation hole (aperture 28; Quiring page 6 column 5 lines 10-13: The inclined ridge 54 is preferably adapted for engagement to the detent ball 40 facilitating the forward and downward positioning thereof into the aperture 28 during locking engagement to a tool bit).

In regards to claim 3, Quiring discloses 
The tool adapter quick-release structure according to Claim 1, wherein the fixation member (detent ball 40) is formed by one ball.

In regards to claim 4, Quiring discloses 
The tool adapter quick-release structure according to Claim 1, wherein the movable sleeve (sleeve 42) includes a recessed slot such that when the movable sleeve (sleeve 42) is pushed forward, the fixation member (detent ball 40) retracts into the recessed slot (see annotated Fig. 2C below).

    PNG
    media_image2.png
    385
    788
    media_image2.png
    Greyscale

In regards to claim 5, Quiring discloses 
The tool adapter quick-release structure according to Claim 4, wherein the recessed slot further includes an accommodating groove extended therefrom in order to allow the elastic member (spring 46) to be received therein (see annotated Fig. 2C below).

    PNG
    media_image3.png
    385
    788
    media_image3.png
    Greyscale




The tool adapter quick-release structure according to Claim 5, wherein one end of the elastic member (spring 46) abuts against the installation pin (end 58) and another end thereof abuts against a retaining ring (retaining ring 44) mounted onto the exterior of the seat portion (body 18 and second shank section 34).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Quiring (US Patent No. 5398946) in view of Wienhold (US Patent No. 6457916).
In regards to claim 7, Quiring discloses 
The tool adapter quick-release structure according to Claim 6, wherein the retaining ring (retaining ring 44).
	Quiring fails to disclose that the retaining ring “uses a C-shape ring locked onto the seat portion to achieve retention”. However, Wienhold teaches a washer (or c-clip) 96, and that “It would be understood by a person skilled in the art that the washer or c-clip could be fixed relative to the chuck hub 12 by any number of methods, including welding it in place, disposing it in a groove formed in the chuck hub 12 or abutting it against a shoulder of the chuck hub 12 (Wienhold column 6 lines 59-64).” “Preferably, an elastomeric O-ring 116 is disposed annularly around the hub 12 between the washer 96 and the bit detent ball 16 (Wienhold column 9 lines 7-9).” Quiring and Wienhold are considered to be analogous to the claimed invention because they are in the same field of tool adaptors with slidable sleeves and rendition mechanisms. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Quiring to incorporate the teachings of Wienhold and employ a secondary ring for the purposes of retention of the stop ring, as well as the spring and moveable sleeve as they are all part of one unit. 

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
	In regards to claim 8, Quiring discloses
The tool adapter quick-release structure according to Claim 1, wherein the installation pin (end 58) is inserted into the movable sleeve (sleeve 42). 
However, Quiring and other patents and publication fail to disclose that the installation pin and moveable sleeve are formed into an integral part via a ring bracket. Quiring does not disclose a ring bracket or an element that would be considered an equivalent structurally or serve the same purpose functionally. Quiring, such that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious the sleeve and pin made integral via a ring bracket. 

In regards to claim 9, at least due to dependency upon claim 8, claim 9 would be considered allowable. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Funk (US Patent No. 9469020) teaches a tool adaptor with a second spring including a support 

	De Bastiani (US Patent No. 4828277) teaches a spring and centering device. A cylindrical ferrule is threaded to a part of the first mounting as it projects from the first-mentioned ferrule. The first mounting and ferrule move axially in relation to each other and in relation to the cylindrical sleeve in which the ferrule can be releasably secured to the cylindrical ferrule by a retaining device (see figures 4 and 9).
	Lieser (US Patent No. 4629375) teaches a chuck for non-circular ends of tool shanks having a bushing forming a chamber corresponding in cross-section to the tool shank and a ball which acts on the shank and is clamped by a spring biased sleeve which forms a wedge against the ball (see figures 3 and 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723